DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 78 is rejected because the term “approximately orthogonal” is indefinite.  The term “approximately orthogonal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-74, 76-85 and 87-90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0055593 to Fox et al. “Fox” in view of U.S. Publication No. 2001/0041843 to Modell et al. “Modell”.  
With respect to Claims 63, 65, 76-79, 82-83, 85 and 87, Fox discloses a method of obtaining multi-view images of a tumor (unexposed object) embedded within a mouse (e.g. intact specimen) (Abstract; Fig. 2 and corresponding descriptions).  To obtain the images, Fox teaches that the mouse is illuminated and an imaging system is used to collect images that are analyzed for “information about the object in the specimen” (e.g. distribution of tumor) (Paragraphs [0045]-[0046], [0105]-[0107] and [0115]).  Examiner notes that in the above system, the one or more images would correspond to a common position and orientation of the specimen relative to the imaging system in its broadest reasonable interpretation.  
However, Fox does not appear to “sequentially illuminate” the object with different spatial distributions of light so as to obtain sets of multi-view images.  
Modell teaches from within a similar field of endeavor with respect to optically analyzing biological samples (Abstract) where the sample is subjected to sequential illumination with various light sources so as to obtain different types of image data (Paragraphs [0028]-[0031] and [0052]).  Modell explains that the sequential illumination with the variety of light sources may provide additional diagnostic and analytical information of the probe specimen (Paragraph [0102]).  
Accordingly, one skilled in the art would have been motivated to have modified the imaging system and method described by Fox to implement sequential illumination with different types of light (e.g. different spatial distributions) as described by Modell in order to obtain various sets of multi-view image data and provide additional diagnostic and analytical information of the imaged portion of the mouse.  Such a modification merely involves combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  

As for Claim 64, Fox teaches where the emitted radiation is fluorescence (Paragraph [0105]-[0106]).  
Regarding Claim 66, Examiner notes that in the modified system, the illumination light for one set of multi-view images would appear have a common shape with respect to sides of the specimen in its broadest reasonable interpretation.  
With respect to Claims 67-69, Examiner notes that in the modified system, the different illumination lights would appear to have different shapes/patterns with respect to common sides of the specimen given the differences in wavelength and thus, depth.  
As for Claim 70, Fox explains that the light sources may be fiber optic illumination sources (Claim 5).  
Modell explains that light from a light source is condensed with a lens onto an array of light shutters, through a beam splitter.  Modell also teaches that a device 177 can be used to modulate the exciting beam in time and intensity (Paragraph [0105]; Claim 38).  
Regarding Claim 73, Fox discloses wherein imaging the radiation emitted from the specimen from each of multiple sides comprises using multiple reflective surfaces of an optical component to collect emission from corresponding sides of the specimen (e.g. mirrors; Fig 1 and corresponding descriptions).  
As for Claim 74 and 90 Modell teaches wherein the system includes one or more detectors (Paragraph [0053]).  
With respect to Claim 80-81, Examiner notes that one skilled in the art would appreciate that by looking at the tumor distributions in the modified images described above, the orientation and position and/or general size of the tumor would be apparent.  
Regarding Claim 84, the multi-view images are considered to be a “self-consistent model of the object” in its broadest reasonable interpretation. 

With respect to Claim 88, Fox and Modell disclose an optical system and method described above which would read on the source, imaging system and processor limitations as claimed.  In addition, Fox discloses a specimen stage (Paragraph [0009]).  

Claims 75 and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Modell  as applied to claim 63 above, and further in view of U.S. Patent No. 5,660,181 to Ho et al. “Ho”.  

Ho teaches from within a similar field of endeavor with respect to obtaining and analyzing tumor information (Abstract) where a fiber bundle is provided to collect reflected light (Column 5).  
At the time of the invention, it would have been obvious to person skilled in the art to have used Ho’s three dimensional fiber probe with multiple fibers as such a modification merely involves a simple substation of one known optical detection means for another to yield predictable results (MPEP 2143).   

Claims 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox and Modell  as applied to claim 63 above, and further in view of U.S. Publication No. 2001/0003490 to Kawasaki et al. “Kawasaki”.  
As for Claim 86, Fox and Modell teach an imaging system and method as described above but fail to specify that auto fluorescence is removed.  
Kawasaki teaches from within a similar field of endeavor with respect to optical imaging systems and methods where autofluorescence is removed to allow a fluorescence image to be observed with high contrast (Abstract; Paragraph [0324).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the imaging system and method described by Fox and Modell with a step of removing autofluorescence as described by Kawasaki in order to improve image contrast.  



Response to Arguments
Applicant’s arguments with respect to Claims 63-90 have been considered but are moot in view of the updated grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793